COURT OF APPEALS
FOR THE

THIRD DISTRICT OF TEXAS
12.0. Box 12547, AUSTIN, TEXAS 78711-2547
(512) 463-1733

Date: February 8, 2013

Case Number: 03-13-00089-CV
. Trial Court No.: C-l-PB-12-001431

Style: In re Attorney General of Texas, Greg Abbott

You are hereby informed that relator’s emergency motion for temporary relief was granted on
the date noted above. Also, the enclosed order was sent this date to the following persons:

The Honorable Dana DeBeauvoir The Honorable Guy Herman
County Clerk . _ Probate Court No. 1
Travis County Courthouse Travis County Courthouse
P. O. Box 149325 1000 Guadalupe, Room 217
Austin, TX 78714 Austin, TX 78767 -
Mr. Gerald T. Drought . Mr. Daniel G. Gurwitz
Martin & Drought, P.C. Atlas, Hall & Rodriguez, LLP
Bank of America Plaza, 25th Floor 818 Pecan Blvd.
300 Convent Street McAllen, TX 78501-3725
San Antonio, TX 78205 '

Ms. Karyn A. Meinke
Mr. David Brenner Assistant Attorney General
Burns Anderson Jury & Brenner, L.L.P. ' Texas Attorney General Consumer
P. 0. Box 263 00 ProtectiOn Division

Austin, TX 78755-0300 115 E. Travis, Suite 925
- - - San Antonio, Texas 78205

 

I TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

NO. 03-13-00089-CV

In re Greg Abbott, Attorney General of Texas

 

 

ORIGINAL PROCEEDING FROM TRAVIS COUNTY

 

 

m

PER CURIAM

Relator Greg Abbott has ﬁled a petition for writ of mandamus and an emergency
motion for temporary relief, seeking to stay the trial court’s signing of a decree conﬁrming the sale
of real estate. See Tex. R. App. P. 52.1, 52.8, 52.10. We grant the emergency motion and stay the

trial court from signing the decree conﬁrming the sale pending our resolution of this original
proceeding. The real parties in interest are instructed to ﬁle their responses to the petition for writ
of mandamus no later than February 19, 2013.

It is so ordered on February 8, 2013.

Before Justices Puryear, Pemberton and Rose